FILED
                            NOT FOR PUBLICATION                                 JAN 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50389

               Plaintiff - Appellee,              D.C. No. 2:07-cr-01215-SJO

  v.
                                                  MEMORANDUM *
REGINALD STEWART, a.k.a. Ren,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Reginald Stewart appeals from the 160-month sentence imposed following

his guilty-plea conviction to possession with intent to distribute cocaine in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and possession of a firearm in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.

      Stewart contends his sentence is substantively unreasonable because the

district court failed to consider the disparity in the sentencing guidelines between

cocaine base and powder cocaine. The valid and enforceable appeal waiver set

forth in Stewart’s plea agreement precludes our review of this issue. See United

States v. Bibler, 495 F.3d 621, 623-24 (9th Cir. 2007). We therefore enforce the

waiver and dismiss the appeal.

      DISMISSED.




                                           2                                    09-50389